

115 HR 2654 IH: Adjusting Davis-Bacon for Inflation Act
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2654IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Duncan of South Carolina (for himself, Mr. Gosar, Mr. Amash, Mrs. Blackburn, Mr. Stewart, and Mr. Buck) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the provisions of title 40, United States Code, commonly known as the Davis-Bacon Act, to
			 raise the threshold dollar amount of contracts subject to the prevailing
			 wage requirements of such provisions.
	
 1.Short titleThis Act may be cited as the Adjusting Davis-Bacon for Inflation Act. 2.Davis Bacon Act contract thresholdSection 3142(a) of chapter 31 of title 40, United States Code, commonly known as the Davis-Bacon Act, is amended by striking $2,000 and inserting $1,000,000.
		